          Case 4:18-cv-01916-MWB Document 52 Filed 04/30/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    SHANNON ANSPACH,                                     No. 4:18-CV-01916

                Plaintiff,                               (Judge Brann)

          v.

    THE EVANGELICAL COMMUNITY
    HOSPITAL,

                Defendant.

                                          ORDER

         AND NOW, this 30th day of April 2020, in accordance with the accompanying

Memorandum Opinion, IT IS HEREBY ORDERED that:

         1.    Defendant’s Motion to Dismiss for Failure to Prosecute (Doc. 40) is

               GRANTED IN PART as follows:

               a.     Plaintiff Shannon Anspach shall produce her initial disclosures, as

                      well as responses to all outstanding interrogatories and requests for

                      production, on or before Thursday, May 7, 2020.

               b.     All objections other than claims of privilege are deemed waived.1

               c.     Discovery shall be reopened until May 7, 2020 for this limited

                      purpose.

                                                  BY THE COURT:


                                                  s/ Matthew W. Brann
                                                  Matthew W. Brann
                                                  United States District Judge
1
    See Fed. R. Civ. P. 33(b)(4); Swain v. Encore Med. Corp., No. Civ. A. 3:04-174, 2006 WL
    3308435, at *2 (W.D. Pa. Oct. 19, 2006).
